DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 24 is objected to because of the following informalities: this claim contains a sequence lacking sequence identifier. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

	Claim 46 recites an antisense oligonucleotide comprising a particular modification pattern comprising a central region of 11 contiguous phosphorothioate residues. This limitation broadens the scope of claim 25, which specifies the central region comprises 9 contiguous phosphorothioate residues flanked by phosphodiester residues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, 21, 83, 84 and 96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigo (US 2018/0023077, cited on IDS).

Rigo further claims a method comprising administering to an animal the compound or composition of the previous claims. The compound is used to prevent, treat, ameliorate, or slow progression of at least one symptom of a C9ORF72 associated disease such as amyotrophic lateral sclerosis (ALS). Rigo additionally claims the administering reduces C9ORF72 antisense transcript associated RAN translation products, including poly-(proline-alanine), poly-(proline-arginine), and poly-(proline-glycine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 13, 21, 22, 83, 84 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Rigo (US 2018/0023077) as applied to claims 1, 2, 13, 21, 83, 84 and 96 above, and further in view of Swayze et al. (US 2017/0037410).
The teachings of Rigo are described in the previous rejection. Rigo further teaches at paragraphs 318-320 that antisense compounds having one or more modified internucleoside linkages are often selected over antisense compounds having naturally occurring internucleoside linkages because of desirable properties such as, for example, enhanced cellular uptake, enhanced affinity for target nucleic acids, and increased stability in the presence of nucleases. The antisense compounds targeted to a C9ORF72 nucleic acid may comprise one or more modified internucleoside linkages. In certain embodiments, the modified internucleoside linkages are interspersed throughout the antisense compound. In certain embodiments, the antisense compounds targeted to a C9ORF72 nucleic acid comprise at least one phosphodiester linkage and at least one phosphorothioate linkage. This concept is exemplified in table 14, which teaches oligonucleotides with different mixed backbone motifs.
Swayze et al. teach (see paragraph 447) modified oligonucleotides having a mixed backbone motif of the following: sossssssssoooss, sooossssssssoss, sooosssssssssoss, soosssssssssooss, sooossssssssooss, sooosssssssssooss, sooossssssssssooss, sooosssssssssssooos, soooossssssssssooss, sooosssssssssssooss, sososssssssssssosos, and sooossssssssssoooss, wherein s is a phosphorothioate internucleoside linkage, and o is a phosphodiester internucleoside linkage. 
.

Claims 49, 50, 52, 63, 71, 89 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Rigo (US 10,138,482).
Rigo teaches compositions and methods for reducing expression of C9ORF72 mRNA and protein in an animal. Such methods are useful to treat, prevent, ameliorate, or slow progression of neurodegenerative diseases in an individual in need thereof. At column 1 Rigo teaches the neurodegenerative diseases treatable by the methods include amyotrophic lateral sclerosis (ALS), frontotemporal dementia (FTD), 
The sequences taught by Rigo include SEQ ID NO: 33, which is identical to instant SEQ ID NO: 10. Rigo teaches embodiments of this sequence having different gapmer configurations (see embodiments 35 and 51) comprising 2’-MOE wings and deoxy gaps where each cytosine is 5-methylcytosine.
At column 63 Rigo teaches the pharmaceutical compositions of the invention are co-administered with one or more other pharmaceutical agents, which may be designed to treat the same disease, disorder, or condition as the pharmaceutical compositions of the invention. Rigo teaches the pharmaceutical agents that may be co-administered with the C9ORF72 specific inhibitor include an additional C9ORF72 inhibitor such as a C9ORF72 antisense transcript specific inhibitor. The C9ORF72 antisense transcript specific inhibitor may be an antisense compound such as a single stranded modified oligonucleotide.
Rigo does not exemplify a combination of SEQ ID NO: 33 with an additional modified oligonucleotide complementary to the C9ORF72 antisense transcript, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make such a combination and use it to inhibit expression of C9ORF72. The person of ordinary skill would make such a combination and would expect success because Rigo specifically teaches his oligonucleotides can be combined with other pharmaceutical agents, explicitly suggest combining with a C9ORF72 antisense transcript and teach that the agents of his invention can be used to inhibit C9ORF72 expression and treat diseases such as ALS.

Claims 49, 50, 52, 63, 71, 74, 89 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Rigo (US 10,138,482) as applied to claims 49, 50, 52, 63, 71, 89 and 90 above, and further in view of Uhlmann et al. (US 2015/0315587, cited on IDS).
The teachings of Rigo are described in the previous rejection. While Rigo teaches C9ORF72 inhibitors can be combined with an additional pharmaceutical agent such as a C9ORF72 antisense transcript inhibitor, this reference does not teach the agents are linked together through a linker.
Uhlmann et al. teach (see paragraphs 5-6) multimeric oligonucleotide compounds that are useful for regulating gene expression and function. Relatively high levels of monomeric oligonucleotides can be achieved in a target tissue or cell when monomeric units are connected by a cleavable linker (e.g., an endonuclease-sensitive linker) and administered as a multimer. The properties of a linker can be selected to modulate the pharmacokinetic and pharmacodynamic properties of the multimeric oligonucleotide compounds. For example, linker properties can be tuned to control the extent to which monomeric units are released in a particular tissue-type or cell-type to be targeted. An advantage of using multimers is that it allows simultaneous knockdown of multiple targets, while exploiting the pharmacokinetic and/or pharmacodynamic advantages of the administered oligonucleotide. A sequence-specific concomitant knockdown of two or more targets may be achieved with a heteromultimer containing targeting oligonucleotides directed against several target gene combinations.
.

Claims 25, 26, 37, 45, 48-50, 52, 63, 71, 72, 89 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Rigo (US 10,138,482) as applied to claims 49, 50, 52, 63, 71, 89 and 90 above, and further in view of Swayze et al. (US 2017/0037410).
The teachings of Rigo are described in a previous rejection. Rigo further teaches at columns 39-40 that antisense compounds having chemically modified subunits arranged in patterns, or motifs, confer to the antisense compounds properties such as enhanced inhibitory activity, increased binding affinity for a target nucleic acid, or resistance to degradation by in vivo nucleases. The wing-gap-wing (gapmer) motif is frequently described as "X--Y--Z", where "X" represents the length of the 5' wing region, "Y" represents the length of the gap region, and "Z" represents the length of the 3' wing region. X, Y or Z can be any of 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30 or more nucleotides. Thus, gapmers described herein include, but are not 
Rigo also teaches at columns 45-46 that antisense compounds having one or more modified internucleoside linkages are often selected over those having naturally occurring internucleoside linkages because of desirable properties such as, for example, enhanced cellular uptake, enhanced affinity for target nucleic acids, and increased stability in the presence of nucleases. Rigo teaches that modified internucleoside linkages can be interspersed throughout the antisense compound and can possess several different patterns, such as soooossssssssssooss, sooosssssssssooss, soosssssssssooss, and sosssssssssoooss; wherein s represents a phosphorothioate linkage and o represents a phosphodiester linkage.
Swayze et al. teach (see paragraph 447) modified oligonucleotides having a mixed backbone motif of the following: sossssssssoooss, sooossssssssoss, sooosssssssssoss, soosssssssssooss, sooossssssssooss, sooosssssssssooss, sooossssssssssooss, sooosssssssssssooos, soooossssssssssooss, sooosssssssssssooss, sososssssssssssosos, and sooossssssssssoooss, wherein s is a phosphorothioate internucleoside linkage, and o is a phosphodiester internucleoside linkage. 
Rigo teaches a sequence identical to SEQ ID NO: 10 and teaches it as a gapmer with both phosphorothioate and phosphodiester linkages, but does not exemplify this sequence as a 4-8-4 gapmer with the specific mixed backbone motif shown in claim 25. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make such an oligonucleotide. 


Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but once the sequence compliance issue is resolved, would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635